Title: From Thomas Jefferson to James Stuart, 12 May 1801
From: Jefferson, Thomas
To: Stuart, James


               
                  Sir
                  Washington May 12. 1801.
               
               Inclosed I send you a statement of the account of your son in law John Holmes, with a check on the bank of the US. for 51.25 D by mistake for 51.35 D the balance of the account. the 4. last articles were furnished by James Dinsmore, the 2. last of which he said it would be very convenient to retain, & could easily be replaced with you. the other articles are from my own books & vouchers from J. H. himself. his chest of tools was sent off before I left Monticello, say about the latter end of April, and should be with you by the time you recieve this. your acknowlegment of the reciept of the within will be acceptable. accept my good wishes and salutations.
               
                  
                     Th: Jefferson
                  
               
             